Title: From George Washington to Henry Knox, 14 January 1791
From: Washington, George
To: Knox, Henry



Sir,
United States, January 14th 1791.

On as full a consideration of the last speech made to me by Cornplanter, Half Town, and the Great-tree, Chiefs of the Seneka Nation, as my comprehension of their meaning enables me to give, I am led to the following conclusions, which, if there is

any propriety in discussing their request, or yielding the land asked for, I wish you to consider as the basis of the communications to be made to these people.
In the first place, it appears to me that Cornplanter and the other chiefs, now in the City of Philadelphia, do not constitute a representation of their Nation. And to undo, or perhaps even to enter on the revision of treaties which have been deliberately and formally concluded, but under circumstances of equal deliberation and form, would be to open a door to certain inconvenience, and probable difficulty—by encouraging applications which the Indians would not fail to make to the United States.
That it is a matter which requires mature consideration, how far any assurances regarding the restoration of lands, which have been ceded by treaty to the United States can be made, without the participation of the Senate—and that no assurance should be given which may involve a dispute with any individual State, respecting its claim to the land applied for.
That they be informed that no Agent for Indian Affairs will be authorized to dispose of their lands.
Not comprehending the precise meaning of the clause respecting Children, I do not remark upon it.
In reply to the last clause of their speech, I have to observe, that such expense cannot be incurred. What is made will be for objects the most beneficial. The enclosed letter from Colonel Pickering contains some good ideas of improvement, and, if necessary, may be useful in framing the answer to the Cornplanter, and the other Indians who are with him. I am, sir, Your most Obedt Servt

Go: Washington

